       Case 3:17-cv-00180-HTW-RHW Document 18 Filed 07/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 TIMOTHY BURNS                                                                      PETITIONER

 vs.                                           CIVIL ACTION No.: 3:17-CV-180-HTW-RHW

 SUPERINTENDENT J. BANKS                                                          RESPONDENT

                                               ORDER

        BEFORE THIS COURT is the Report and Recommendation of United States Magistrate

Judge Robert H. Walker. [Docket no. 12]. In his Report and Recommendation, filed on October

10, 2019, Magistrate Judge Walker recommended that the petitioner’s Petition for Writ of Habeas

Corpus [Docket no. 1] be DISMISSED because he already had litigated the issues in his petition

in the state courts of the State of Mississippi. Magistrate Judge Walker directed the pro se

petitioner to file any objections within fourteen (14) days. The petitioner filed his objection to the

Report and Recommendation on October 28, 2019, alleging various misconduct on the part of his

trial counsel, but without any factual or legal support.

        Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 12], this court finds it well-taken. Magistrate Judge Walker

carefully examined petitioner’s entire Petition, identified the operative issues and cogent facts and

crafted a well-versed Report and Recommendation, which anticipated and thwarted all objections

raised by petitioner. Therefore, this court hereby ADOPTS the Report and Recommendation of the

Magistrate Judge as the order of this court.

        This order, commensurately, hereby DISMISSES this lawsuit WITHOUT PREJUDICE.

The parties are to bear their own costs.




                                                  1
      Case 3:17-cv-00180-HTW-RHW Document 18 Filed 07/17/20 Page 2 of 2




        A final order adverse to the petitioner having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a state court or a

proceeding pursuant to 28 U.S.C. § 2241, the court, considering the record in the case and the

requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and

Rule 11(a) of the Rules Governing Section 2241 Cases in the United States District Courts, hereby

finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right.

        SO ORDERED AND ADJUDGED this the 17th day of July, 2020.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
